Citation Nr: 1540846	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  15-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for vision impairment, to include as secondary to TBI.

3.  Entitlement to service connection for migraine headaches, to include as secondary to TBI.

4.  Entitlement to service connection for seizures, to include as secondary to TBI.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1981 and from April 1982 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Original jurisdiction of the case now resides with the RO in Houston, Texas.

In July 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  As such, the Board has expanded the issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for headaches, entitlement to service connection for seizures and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service treatment records reflect the Veteran was hit on the head by a metal object in October 1982; repeated testing failed to reveal neurologic deficit; there was no x-ray evidence of fracture; episodes of dizziness and syncope appeared most likely due to hyperventilation, hypoxia or dehydration during service; no diagnoses were noted on the March 1985 separation examination; there is no current MRI or EEG evidence demonstrating brain injury and evidence suggests that all current symptoms are psychiatric and not due to a TBI.

2. The Veteran does not have, and has not had at any time during the appeal period, a disability consisting of symptoms caused by or otherwise related to in-service TBI.

3.  Medical evidence indicates the head injury sustained in service recovered fully without long lasting residuals or sequelae; service treatment records do not demonstrate an eye disability was incurred in service or any injury to the eye during service; there is no evidence of any treatment or eye concerns until 28 years after separation from service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for service connection for visual impairment have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a letters sent in January and February 2014, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records, personnel records and Social Security Administration (SSA) disability records, along with VA treatment records and private records properly identified by the Veteran appear in the electronic claims file.
In April 2014, the Veteran underwent a VA examinations in connection with his claims.  The examiners provided opinions based on review of the electronic claims file and personal interview of the Veteran.  The Board finds that the examinations were adequate as they provide the information necessary to fully evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence regarding the claims decided herein is required.

II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

III.  Entitlement

a. TBI

In May 2013, the Veteran filed a claim for service connection for TBI. He indicated that while in dry dock in a Philadelphia shipyard, he was hit in the head with a bag full of metal, was knocked down a latter and was hospitalized for a month thereafter.  

The Veteran's service treatment records (STRs) reflect that in October 1982, the Veteran was hit on the head by a 5 pound metal object and complained of a severe headache.  No lacerations were noted; there was tenderness but minimal edema.  It was noted the Veteran was oriented x3 and could do serial 7s.  No fracture was shown on x-ray.  Repeated testing failed to reveal neurologic deficit.  It was determined that the Veteran had viral symptoms, to include myalgia, sneezing and sore throat.  He continued to complain of dizziness which it was felt could have been due to being orthostatic after four days of bedrest prior to discharge to light duty.

In November 1983, the Veteran was transported to the ER.  He reported having been hit in the head with a chain, although that was not witnessed.  He was responsive to all stimuli and there were no signs of trauma to the head.  There was tenderness to palpation in the occipital region.  X-ray of the skull was negative.  It was noted that although there was a history of alleged head trauma, there was no evidence of contusions or trauma at that time.

In September 2013, the Veteran underwent a neuropsychological evaluation upon referral due to a reported history of cerebrovascular accident/seizures and complaints of memory problems.  It was noted that the Veteran endorsed every neurocognitive symptom despite being informed that it was very uncommon to experience all of the symptoms being reviewed.  He indicated that these problems began approximately three years prior and described an "insidious onset and gradual progressive decline" since that time.  He explained that these problems began immediately after a series of stressful events in his life, to include his ex-wife taking their daughter and moving, his step-daughter being in an abusive relationship and being fired from his job.  He reported that the decline started in 2010 and that he now needed assistance with all activities of daily living.  The examiner noted that the Veteran tended to "over endorse symptoms and sought to demonstrate motor symptoms that were absent when his attention was diverted."  It was also noted that on memory tests that were considered exceedingly simple, the Veteran performed well below chance levels, but on engaging tasks that are quite challenging he performed above average.  Similarly, on simple psychomotor tests, he performed worse than severely impaired individuals, but on a complex psychomotor test he performed within normal limits.  Following testing, the examiner stated:

[Patient's] performance on multiple performance validity tests, both stand alone and embedded, indicated that his results are not a valid assessment of his neurocognitive functions and cannot be meaningfully interpreted.  The scientific literature has found that individuals with moderate dementia or severe traumatic brain injury are able to perform at 90% accuracy or better without difficulty on such performance validity tests. However, [patient] performed at 20% to 37% accuracy across such tests, which is well below chance level . . . However, it should be noted that this does not necessarily confirm that the [patient] intentionally attempted to malinger, provide poor effort, or "fake bad" on testing, as test performance may be affected by many factors.

Regarding neuropsychiatric factors, the examiner stated that the result did not constitute a cognitive disorder and that the Veteran's verbal memory and executive functions remained largely intact. Given the Veteran's "variable performance across tests and paradoxical test results (severely impaired performance on easier tasks; intact performance on more challenging tasks), it is likely that psychiatric interference is a large contributor to the [patient's] subjective experience of neurocognitive problems."

In April 2014, the Veteran underwent a VA examination in connection with his claim for service connection for TBI. As to the head injury during service in October 1982, he reported that he recalled waking up in the hospital, although a statement in the record from a personal friend, Mr. J.F., indicated he witnessed the accident and that the Veteran "stood up, wiped the blood from his forehead, put his hard hat on and began sweeping the deck."  The Veteran reported that he was not wearing a helmet or hard hat at the time.  The examiner noted that there was no evidence of neurologic deficit or notation of loss of consciousness in the STRs.  The examiner also pointed out that the STRs did not "demonstrate any evidence of sequelae from the Oct 1982 accident for the remaining 3 years of his active duty military service."  In addition, a normal neurological examination was recorded upon separation in March 1985.  The Veteran and his wife stated that after leaving the service, the Veteran was actively employed as a maintenance supervisor for apartment and hotels until 2013.  They both stated that the Veteran had no health problems throughout that 28 year period and the Veteran reported that he typically worked 60-80 hours a week without difficulty.  Then, in May 2013, he reported having a stroke.  Evidence indicated he was initially seen at a local community hospital and later at VA, where he was admitted and evaluated.  The follow-up treatment at VA did not reveal evidence that a stroke had occurred.

At the April 2014 examination, MRI of the brain demonstrated mild chronic age related microvascular changes without evidence of ischemia or intracranial pathology.  An EEG was normal.  The examiner declined to provide a diagnosis of TBI and indicated that, although the Veteran "may have sustained a possible traumatic brain injury in October 1982, it appears that he recovered fully without long lasting residuals of sequelae."

In an additional VA examination dated in December 2014, it was noted the Veteran had a TBI; however, the examiner determined the TBI was resolved and did not have an impact on the Veteran's current functioning.

The existence of a current disability is an essential element of a claim for service connection. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges that the Veteran sustained a head injury in service.  However, because the evidence of record is against a finding that the Veteran has a current disability caused by or otherwise related to his in-service injury to the head, the benefit of the doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for TBI must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

b.  Visual Impairment

The Veteran's wife and step-daughter contend that the loss of vision in the Veteran's left eye is due to a bomb defusing during service and flashing in that eye.  See April 2014 Statements in Support of Claim.  In a July 2013 VA treatment record, the Veteran indicated he had experienced blurry vision since a May 29, 2013 stroke.

In April 2014, the Veteran underwent a VA examination.  The claims file was reviewed.  It was noted that the Veteran's visual acuity was normal at entrance into service and that the Veteran was struck on the right side of the head on October 7, 1982.  On the separation examination in May 1985, the Veteran stated he was in good health and checked "no" for eye trouble.  No eye examinations records were done after his separation until September 17, 2013.  On that date, the Veteran had corrected visual acuity to 20/20 in the right eye and left eye.  At the April 2014 VA examination, the Veteran reported having had blurry vision in both eyes for several years and at all distances.  Uncorrected distance vision was shown to be normal in both eyes.  Uncorrected near vision was noted to be 20/200 in both eyes and was corrected to normal in both eyes.  It was noted the Veteran had a contraction of the visual field on the left.  The examiner opined that the condition was less likely than not incurred in or caused by an injury in service because there was no eye disability demonstrated during service and no evidence of any treatment or eye concerns until 28 years after separation from service.

Here, the evidence does not support entitlement to service connection on a direct basis.  In addition, since there is no evidence of residuals of any head injury or a current TBI, service connection for visual impairment on a secondary basis must also be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for visual impairment must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for TBI is denied.

Entitlement to service connection for visual impairment is denied
REMAND

Reasons for Remand:  To further develop  the Veteran's claim for service connection for a psychiatric disorder; to obtain addendum opinions regarding service connection for seizures and migraine headaches; and to readjudicate the inextricably intertwined claim for a TDIU.

a.  PTSD

In a statement in support of claim filed in January 2014, the Veteran's wife stated that on May 29, 2013, the Veteran had a stroke on the left side and now thinks he is back in the military. She indicated he is violent and attacks his family thinking he is attacking an enemy.  She believes that until he had a stroke, the Veteran was able to control his PTSD, but he no longer can.

In February 2014, an adjunct pastor, Dr. D.K., submitted a statement indicating that up until May 29, 2013, the Veteran was a very outgoing, energetic individual.  According to Dr. D.K., this changed and the Veteran confided in his friend "of the trauma he experienced many years prior but had repressed."  Dr. D.K. indicated the memories came flooding out and were a major factor in the Veteran's diagnosis of PTSD.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, as here, VA determines that the veteran did not engage in combat with the enemy or was not a POW, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or one contracted by VA confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).

In April 2014, the Veteran underwent a mental health examination.  The examiner diagnosed the Veteran with PTSD "just based on [the Veteran's] subjective answering of 'yes' to a lot of symptoms of PTSD."  As to in-service stressors, the Veteran stated he saw a fellow solider get sucked through an airshaft and a buddy got shot and fell on top of him during basic training in the Army.  The examiner determined these events met Criterion A under the DSM-V and were adequate to support a diagnosis of PTSD because the Veteran allegedly directly experienced or witnessed the traumatic events.  The Veteran also voiced guilt about building bombs that killed children in Libya and Grenada. Since the Veteran was not involved in combat and his alleged stressors did not involve fear of hostile military or terrorist activity, VA attempted to corroborate the occurrence of the events and was unable to do so with the details provided by the Veteran; in addition, there was no evidence of such stressors in his service personnel records.  

As to current treatment for mental health concerns, the Veteran denied that he had sought treatment prior to May 2013.  It was indicated that since May 2013, he had three mental hospital stays and was currently taking numerous medications.  The examiner assessed the Veteran's mood as deeply depressed.  The Veteran's wife indicated "everything started 1 yr ago after his 'stroke' in May 2013."  She stated he was "normal 1 yr. ago and working full time in maintenance."  She indicated that since the 'stroke', he would dissociate and start talking about the military and scanning the environment. His wife insists that his PTSD symptoms were dormant during a nearly 30 year career in maintenance until he started having syncopal episodes with behavioral changes.

Following examination, the examiner could not determine with certainty that the Veteran had PTSD related to events suffered in the military.  The examiner noted that the Veteran sought no psychiatric care until May 2013 which was within the context of filing his claim for service connection.  The examiner also explained he did not believe the Veteran had PTSD related to the head injury suffered in the military.

In September 2014, the Veteran submitted a copy of  PTSD Disability Benefits Questionnaire filled out by a Dr. I.T..  The doctor diagnosed depressive disorder unspecified, PTSD and mixed personality.  There was no indication as to what stressor the doctor relied upon to diagnose PTSD and no indication that the doctor had reviewed the record.  The doctor noted "Possible CVA [cerebrovascular accident] - not corroborated" and nonepileptic seizures.  The doctor indicated it was not possible to differentiate what symptoms were attributable to each diagnosis because the symptoms were "inconsistent and confusing due to overlap."  
 
In December 2014, the Veteran underwent another VA mental health examination to attempt to clarify his diagnoses.  The examiner assessed moderate major depressive disorder and unspecified anxiety disorder.  The examiner noted that the Veteran's symptoms were "overlapping and unclear in their etiology or presentation and therefore it is near impossible to differentiate what portion of each symptom is attributable to each diagnosis."  The examiner opined:

The Veteran is struggling with a variety of physical/medical issues that are unclear in their etiology or in their impact on his daily functioning (other than what is reported by his wife).  Given the extensive evaluations and inconclusive findings, it is reasonable to assume that his current depression and anxiety are related primarily to his ongoing medical conditions, the uncertainty of the etiology of his illnesses, and the difficulty in getting the medical community to clearly identify, diagnose and treat him effectively.  While there is a note in the medical records that the veteran was at one time diagnosed with PTSD, this provider believe[s] his depression/anxiety are not related to PTSD, but rather to ongoing medical conditions.

In March 2015, VA sought an addendum to this opinion noting that service treatment records in 1984 and 1985 revealed complaints of anxiety with nervousness.  The RO sought clarification as to whether the Veteran's current psychiatric disability had its onset during active military service or is directly related to the in-service complaints of anxiety with nervousness.  The examiner opined that the lapse of almost 30 years "with no reported symptoms (Veteran himself denied any illness during this period and there is a lack of any medical documentation) minimizes the likelihood that his current symptoms are related to any service connection."

As it now stands, the record does not contain a medical opinion that links any mental health diagnosis to a verified stressor or to the anxiety and nervousness the Veteran exhibited during service.  The diagnosis provided in service was situational anxiety and appeared  to stem from his father being seriously ill and the knowledge that his mother was unable to provide entirely adequate care.  No psychiatric concerns were noted upon separation from service.

In July 2015, following his hearing before the Board, the Veteran submitted a statement indicating he was raped aboard the U.S.S. Saratoga.  He indicated that while on deployment in the Mediterranean on a night shift, he was told by a higher ranking shipmate they had to go down to the magazine where the bombs were kept.  He indicated he could hear the hatches closing and the shipmate laughing as they proceeded down the ladders.  He indicated the shipmate instructed him to write some numbers on the bombs requiring him to bend over.  The Veteran stated that he was hit and subsequently raped.  He indicated the shipmate threatened to kill him if he told anyone.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from various sources other than service records may constitute credible supporting evidence of a stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  To afford the Veteran every opportunity, the RO should send him an additional notice letter encouraging him to seek corroborating evidence or provide information so VA can help him gather what evidence is available. 
To provide the Veteran every opportunity, the Board will remand the claim to allow further development of the Veteran's contention regarding sexual assault, to offer him another opportunity to provide corroboration for his alleged stressors, and to schedule him for another VA examination with a new VA examiner to reevaluate his claim.

b. Migraine headaches

The Veteran contends that he currently suffers from migraine headaches secondary to a head injury sustained in service.  By way of his decision, service connection for TBI was denied; however, service connection can be granted on a direct basis with competent evidence of a link between headaches recorded in the STRs and the headaches the Veteran experiences today.

The STRs demonstrate complaint of a headache after being hit in the head in October 1982.  He was also seen for headache in May 1983.  At that time, the physician diagnosed otitis media and stated that the headache was likely a symptom of a diagnosed ear infection.  The Veteran's March 1985 separation examination was silent for complaints of headache.

At his VA examination in April 2014, the Veteran indicated he had experienced daily chronic headaches for many years.  He stated that he could not recall when these headaches began.  His wife indicated he had daily chronic headaches "all the time as long as [she had] known him."  The Veteran reported episodes of nausea and vomiting associated with the headaches and that he would take over-the-counter medications.  He stated that he had never seen a physician in the past for the condition.

In July 2014, the RO sought clarification regarding whether the headaches the Veteran currently experienced were at least as likely as not a continuation of or related to headaches that occurred October 1982 and May 1983.  It is not clear whether the addendum opinion the RO sought was acquired or considered by the RO in the March 2015 statement of the case.  To afford the Veteran every opportunity, the Board will remand the claim for an addendum opinion.

c. Seizures

The Veteran contends that he has seizures secondary to his in-service head injury.  The Veteran's wife submitted a statement in January 2014 indicating that on May 29, 2013, the Veteran had a stroke on his left side and since that time, he has up to 8 seizures daily.  She believes the Veteran reverts back into a soldier when he has these seizures.  See April 2014 Statement in Support of Claim.

The STRS reveal that in February 1985, the Veteran was found unresponsive on the ship's deck.  On arrival to the ER, he was responsive to deep pain and was performing dystonic flailing motions of the head/arms and legs not in a tonic-clonic motion. He was put on an IV.  The impression was dehydration. Histrionic personality tendencies were noted. The Veteran's separation examination, no seizure disorder was recorded, although the Veteran did note "dizziness or fainting spell" on the accompanying Report of Medical History stating that he had an accident in 1982 where a piece of iron fell on his head.

Following service, VA treatment records reflect that the Veteran was admitted in July 2013 after he tried to hurt his family members during a "flash back spell" which he described as a "seizure episode."  The Veteran stated that he started having seizures three years previously and did not know why.  It was noted the Veteran had an alleged stroke in May 2013 and he was evaluated by neurology in June with an essentially negative work-up.  He was assessed as having pseudo seizures due to the negative neurological work up and the fact that he was still have multiple 'seizures' despite being prescribed anti-epileptic medication.  The Veteran reported he had no idea what brought on the 'seizures' and he could not remember anything that happened during the episodes.  The treatment provider opined:

Due to a negative workup last month without any acute changes in patient's history and physical exams that does not localize neurologically, it is more than likely that the patients description of seizures are more related to his PTSD than actual organic seizures.

When asked about the history of the Veteran's seizure disorder, his wife indicated he had episodes over several years prior to the alleged stroke.  She indicated that he would be "doing something one minute, then just freeze, his eyes dilate and he goes in to a trance, falls forwards or backwards and whole body shakes."  She also reported he would scream and yell like he was back in the war, "spitting and cussing."  She indicated he would yell random commands and numbers and occasionally acted like a prisoner of war.  She reported that he had flashbacks and was combative during these episodes that could last as long as 10 minutes.

During neuropsychological testing in September 2013, the Veteran reported experiencing seizures two to three times a day in which his "eyes fluctuate, [he] shakes all over, [he] veers off, and wets [him]self."  The treatment provider noted a diagnosis of "pseudo seizures" in July 2013 and that an EEG was conducted in June 2013 and was remarkable for "bi-temporal dysfunction of uncertain significance."  It was noted that his maternal aunt also suffers from seizures.

The Veteran originally alleged that he had seizures secondary to an in-service TBI.  By way of  this decision, service connection for TBI was denied because the evidence of record did not demonstrate a current diagnosis of brain injury.  As such, service connection cannot be granted on a secondary basis.  In addition, there is no current seizure diagnosis and the evidence suggests that the Veteran's 'seizures' or 'spells' may be secondary to a psychiatric disorder.  Since the claim for service connection for a psychiatric disorder is being remanded, the claim for service connection for 'seizures' or 'spells' must be remanded as well for further development.

An opinion should be provided as to whether the Veteran's symptomatology that he alleges are "seizure episodes" are a diagnosable disability or are actually a symptom of a psychiatric disability.  If seizures are found to be a separate, diagnosable disability and entitlement to service connection for a psychiatric disability is ultimately granted, an opinion should be sought as to whether the diagnosed seizure disorder is at least as likely as not caused by or aggravated by the service-connected psychiatric disability.

d. TDIU

The Veteran indicates that he has not been able to work and will never work again since he had a stroke on May 29, 2013.  He alleges that the stroke has caused him to have numerous daily seizures and all the memories from his military experience to come to the surface again leading to a diagnosis of PTSD.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (20150).  Currently, the Veteran is service connected for tinnitus, hearing loss and erectile dysfunction.  His combined disability rating is 10 percent.

The decision as to whether the Veteran is entitled to service connection for a psychiatric disability, migraine headaches, and/or seizures could greatly impact the analysis of whether a TDIU is appropriate in this case.  Because the issue of entitlement to a TDIU is inextricably intertwined with other claims being remanded in this decision, the Board must defer consideration of such claim until the development of the Veteran's service connection claims is complete.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the electronic claims file.

2.  The Veteran should be provided another opportunity to provide corroboration other than his lay statements that the alleged personnel assault occurred during active duty service or regarding any other stressor not yet verified.

The Veteran is reminded that since he did not engage in combat, his lay testimony alone is not sufficient for purposes of establishing the occurrence of his alleged stressors.  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran is reminded that he must provide evidence other than his lay statements to demonstrate such behavior changes did occur.

3.  Perform any development necessary in an attempt to confirm the Veteran's alleged stressors.  All attempts must be documented in the claims file.

4.  After all records are obtained to the extent available, schedule the Veteran for another VA psychiatric examination with a VA psychiatrist or psychologist who has not yet reviewed the claims file in order to obtain an additional opinion regarding the nature and etiology of any diagnosed psychiatric disabilities.
 
The electronic claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should clarify whether the Veteran has a diagnosis of PTSD that conforms to the DSM criteria and whether he has any other acquired psychiatric disorders other than PTSD.

The examiner should specifically opine as to whether seizures are secondary to the Veteran's diagnosed psychiatric disorder/s or whether the seizures are a separate disability unrelated to the diagnosed psychiatric disorder/s.  If the examiner or RO find that a separate examination regarding seizures is necessary in order to fully adjudicate the claim, one should be scheduled.

Thereafter, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder, to include PTSD, is causally or etiologically related to active duty, to include the Veteran's reported experiences aboard the U.S.S. Saratoga, to include an alleged sexual assault.  

The examiner should be mindful of the argument of the Veteran and his wife that his psychiatric symptoms were suppressed for years following service and were reawakened after a hospitalization in May 2013.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  After all records are obtained to the extent available, refer the claims file to the April 2014 VA examiner or, if the VA examiner is not available, to another suitably qualified VA examiner for an addendum opinion concerning the likely etiology of the Veteran's recurring headaches.

The electronic claims file should be made available for review, and the examination report should reflect that such review occurred. 

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's current headaches are a continuation of or related to headaches that occurred during service in October 1982 and May 1983.

The examiner should recognize the contentions of the Veteran and his wife that the Veteran has experienced migraines for many years and treated them with over-the-counter medications.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
6.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998).

7. Thereafter, the RO should readjudicate the claims, to include entitlement to a TDIU, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, to include a TDIU, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


